UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08448 Pioneer Emerging Markets Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: November 30 Date of reporting period: August 31, 2016 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Emerging Markets Fund Schedule of Investments 8/31/16 (unaudited) Shares Value PREFERRED STOCKS - 7.2% Energy - 2.7% Integrated Oil & Gas - 2.7% Petroleo Brasileiro SA $ Total Energy $ Technology Hardware & Equipment - 4.5% Computer Hardware Storage & Peripherals - 4.5% Samsung Electronics Co, Ltd. $ Total Technology Hardware & Equipment $ TOTAL PREFERRED STOCKS (Cost $6,667,233) $ COMMON STOCKS - 92.8% Energy - 9.6% Oil & Gas Equipment & Services - 5.7% TMK PJSC (G.D.R.) $ Integrated Oil & Gas - 3.9% China Petroleum & Chemical Corp. $ Gazprom PJSC (A.D.R.) $ Total Energy $ Materials - 4.4% Diversified Metals & Mining - 4.4% MMG, Ltd. * $ Total Materials $ Capital Goods - 2.5% Construction & Engineering - 1.9% Beijing Urban Construction Design & Development Group Co, Ltd. $ Industrial Machinery - 0.6% China Conch Venture Holdings, Ltd. * $ Total Capital Goods $ Transportation - 2.6% Airlines - 2.6% Air Arabia PJSC $ Total Transportation $ Automobiles & Components - 7.7% Auto Parts & Equipment - 2.9% Tupy SA $ Automobile Manufacturers - 4.8% Tata Motors, Ltd. $ Total Automobiles & Components $ Consumer Durables & Apparel - 1.9% Leisure Products - 1.9% Goodbaby International Holdings, Ltd. $ Total Consumer Durables & Apparel $ Consumer Services - 1.2% Casinos & Gaming - 1.2% Galaxy Entertainment Group, Ltd. * $ NagaCorp, Ltd. $ Total Consumer Services $ Media - 3.1% Cable & Satellite - 3.1% Naspers, Ltd. $ Total Media $ Retailing - 1.5% Internet Retail - 1.5% Ctrip.com International, Ltd. (A.D.R.) * $ JD.com, Inc. (A.D.R.) * $ Total Retailing $ Food, Beverage & Tobacco - 6.8% Brewers - 2.8% Anheuser-Busch InBev SA/NV $ Packaged Foods & Meats - 4.0% Marfrig Global Foods SA * $ Total Food, Beverage & Tobacco $ Banks - 18.8% Diversified Banks - 18.8% Abu Dhabi Commercial Bank PJSC $ Agricultural Bank of China, Ltd. China Construction Bank Corp. Eurobank Ergasias SA Grupo Financiero Banorte SAB de CV HDFC Bank, Ltd. HDFC Bank, Ltd. (A.D.R.) Mega Financial Holding Co., Ltd. Philippine National Bank * United Bank for Africa Plc Zenith Bank Plc $ Total Banks $ Diversified Financials - 0.0%+ Consumer Finance - 0.0% Credito Real SAB de CV SOFOM ER $ Total Diversified Financials $ Insurance - 3.5% Life & Health Insurance - 3.5% China Life Insurance Co., Ltd. $ Ping An Insurance Group Co. of China, Ltd. $ Total Insurance $ Real Estate - 0.0%+ Real Estate Services - 0.0%+ China Overseas Property Holdings, Ltd. $ Total Real Estate $ Software & Services - 10.7% Internet Software & Services - 7.6% Alibaba Group Holding, Ltd. (A.D.R.) $ ChinaCache International Holdings, Ltd. (A.D.R.) * SINA Corp. * $ IT Consulting & Other Services - 3.1% China ITS Holdings Co., Ltd. $ Total Software & Services $ Technology Hardware & Equipment - 1.2% Electronic Manufacturing Services - 1.2% Hon Hai Precision Industry Co., Ltd. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 4.2% Semiconductors - 4.2% Taiwan Semiconductor Manufacturing Co., Ltd. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 11.5% Wireless Telecommunication Services - 11.5% Global Telecom Holding SAE (G.D.R.) * $ TIM Participacoes SA $ Total Telecommunication Services $ Utilities - 1.6% Electric Utilities - 1.6% Korea Electric Power Corp. * $ Total Utilities $ TOTAL COMMON STOCKS (Cost $109,837,486) $ Principal Amount ($) CORPORATE BOND - 0.1% Household & Personal Products - 0.1% Personal Products - 0.1% BRL Hypermarcas SA, 11.3%, 10/15/18 (c) $ TOTAL CORPORATE BOND (Cost $194,014) $ Shares RIGHT / WARRANT - 0.0%+ Food, Beverage & Tobacco - 0.0%+ Packaged Foods & Meats - 0.0%+ Flour Mills of Nigeria Plc, 12/31/49 (c) $ - TOTAL RIGHT / WARRANT (Cost $0) $ - TOTAL INVESTMENT IN SECURITIES - 100.1% (Cost $116,698,733) (a)(b) $ OTHER ASSETS & LIABILITIES - (0.1)% $ TOTAL NET ASSETS - 100.0% $ + Amount rounds to less than 0.1%. * Non-income producing security. (A.D.R.) American Depositary Receipts. (G.D.R.) Global Depositary Receipts. (a) At August 31, 2016, the net unrealized depreciation on investments based on cost for federal income tax purposes of $116,698,733 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized depreciation $ (b) Distributions of investments by country of issue (excluding temporary cash investments) as a percentage of total investment in securities, is as follows: China % Brazil Russia India South Korea Egypt Taiwan Nigeria Philippines South Africa Belgium United Arab Emirates Hong Kong Mexico Other (Individually less than 1.0%) % (c) Security is valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers).See Notes to Financial Statements — Note 1A. NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: BRL Brazilian Real Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)See Notes to Financial Statements — Note 1A. Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments)See Notes to Financial Statements — Note 1A. The following is a summary of the inputs used as of August 31, 2016, in valuing the Funds's investments: Level 1 Level 2 Level 3 Total Preferred Stocks $ $ $
